DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed on 2/4/2022 as part of an Appeal Brief which was after the office action mailed on 9/14/2021 (hereinafter the prior office action).
Claim(s) 26-45 is/are pending. 
Claim(s) 31 and 41 is/are amended.
Claim(s) 1-25 is/are cancelled.
Claim(s) 26 and 36 is/are independent.
Applicant’s amendments have overcome prior rejection(s) based on 35 U.S.C. 112. 


Prosecution Reopened
In view of the appeal brief filed on 2/4/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/MOHAMMAD ALI/            Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                            

Response to Arguments
Applicant’s arguments, filed on 2/4/2022, have been fully considered but are moot in view of the new grounds of rejection. Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Rejections based on newly cited reference(s) follow. 

The arguments are moot because of the newly applied 103 rejection replacing the previous 102 rejection, as well as the new prior arts of Oexman and Hammer as outlined below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 26-34 and 36-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oexman et al. (U.S. Pub. No. 2011/0010014) (hereinafter “Oexman”) in view of Scorcioni (U.S. Pub. No. 2016/0136385) (hereinafter “Scorcioni”).


Regarding claim 26, Oexman teaches a method for operating a heating, ventilation, and air conditioning (HVAC) system configured to provide conditioned air to an indoor environment of a building, (Fig. 1 - - HVAC system is operated to provide conditioned air of a bedroom, i.e. indoor environment of a building)

the method comprising: controlling the HVAC system to move the conditioned air to a setpoint temperature; (Fig. 1 - - HVAC is controlled by controller; Para. 61 - - HVAC is controlled to adjust ambient temperature, i.e. move conditioned air to a setpoint temperature)

detecting a sleep onset event for an occupant of the building; (Para. 74 - - controller determines that the person is asleep, i.e. sleep onset event for an occupant is detected)

…the setpoint temperature…decreasing from a base setpoint temperature to a lower setpoint temperature that is sustained within the target sleep period, (Para. 61 - - HVAC is controlled to decrease ambient temperature from a base setpoint temperature, which causes a lower quality of sleep, to a lower setpoint temperature, using algorithms applied on collected data)

…and executing…according to which the setpoint temperature is adjusted over the time period. (Para. 61, 68 - - HVAC is adjusted, i.e. setpoint temperature is adjusted over the time period as occupant is sleeping)


But Oexman does not explicitly teach and in response to the sleep onset event, accessing a sleep profile of setpoint temperature as a function of time over a time period that includes a target sleep period, the setpoint temperature in the sleep profile decreasing
and increasing from the lower setpoint temperature back to the base setpoint temperature;
and executing the sleep profile

However, Scorcioni teaches and in response to the sleep onset event, accessing a sleep profile of setpoint temperature as a function of time over a time period that includes a target sleep period, the setpoint temperature in the sleep profile decreasing (Fig. 7 - - in response to determining user sleep state, system is operated in sleeping mode by accessing sleep profile as in Fig. 6A-6D; Fig. 6A-6D - - setpoint temperature, i.e. y-axis, is accessed as a function of time, i.e. x-axis, over a time period that includes a target sleep period, for example, sleep cycle 50)

and increasing from the lower setpoint temperature back to the base setpoint temperature; (Fig. 6A-6D - - setpoint temperature is increased back to the base setpoint temperature)

and executing the sleep profile (Para. 32 - - heating and cooling is performed following the thermal comfort profile of Fig. 6A-6D)

Oexman and Scorcioni are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of a sleep environment using automation.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Oexman, by incorporating the above limitation(s) as taught by Scorcioni.

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).



Regarding claim 27, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Oexman further teaches wherein detecting the sleep onset event includes: receiving one or more environmental conditions of the indoor environment from one or more sensors; (Para. 61 - - sensors are used to detect environmental conditions of the indoor environment)

and detecting the sleep onset event from the one or more environmental conditions. (Para. 74 - - controller determines that the person is asleep, i.e. sleep onset event for an occupant is detected)



Regarding claim 28, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Scorcioni further teaches wherein the one or more environmental conditions include at least one of motion, occupancy or carbon dioxide level in the indoor environment. (Para. 94 - - sensors are used to detect user presence/occupancy and motion)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).



Regarding claim 29, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Scorcioni further teaches wherein the sleep onset event is detected from a predetermined sleep schedule. (Para. 103 - - sleep cycle is determined using user schedule)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).



Regarding claim 30, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Scorcioni further teaches wherein accessing the sleep profile includes accessing the sleep profile in which decrease of the setpoint temperature from the base setpoint temperature is initiated before the target sleep period, (Fig. 6C-6D - - decrease of setpoint temperature from base setpoint temperature in thermal-comfort profile is initiated before target sleep period 50)

and in which increase of the setpoint temperature from the lower setpoint temperature is initiated during the target sleep period. (Fig. 6C-6D - - increase of setpoint temperature from lower setpoint temperature in thermal-comfort profile is initiated during target sleep period 50)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).



Regarding claim 31, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Scorcioni further teaches wherein the decrease of the setpoint temperature accelerates from the first rate to the second rate before the target sleep period begins. (Fig. 6D - - decrease of setpoint temperature accelerates from first rate to second rate before target sleep period 50 in thermal-comfort profile 56)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).



Regarding claim 32, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Scorcioni further teaches wherein accessing the sleep profile includes accessing the sleep profile in which decrease of the setpoint temperature from the base setpoint temperature occurs at a first rate for a time, and then accelerates to a higher, second rate until the setpoint temperature reaches the lower setpoint temperature. (Fig. 6D - - decrease of setpoint temperature accelerates from first rate to second rate before target sleep period 50 in thermal-comfort profile 56)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).



Regarding claim 33, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Scorcioni further teaches wherein accessing the sleep profile includes accessing the sleep profile in which increase of the setpoint temperature from the lower setpoint temperature occurs at a first rate for a time, and then accelerates to a higher, second rate until the setpoint temperature is back to the base setpoint temperature. (Fig. 6B-6C - - increase of setpoint temperature accelerates from first rate to second rate until setpoint temperature is back to base setpoint temperature in thermal-comfort profiles 53 and 54)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).



Regarding claim 34, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Scorcioni further teaches wherein the increase of the setpoint temperature accelerates from the first rate to the second rate at an end of the target sleep period. (Fig. 6B-6C - - increase of setpoint temperature accelerates from first rate to second rate until setpoint temperature is back to base setpoint temperature at an end of target sleep period 50 in thermal-comfort profiles 53 and 54)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).



Regarding claim 36, Oexman teaches a controller for a heating, ventilation, and air conditioning (HVAC) system configured to provide conditioned air to an indoor environment of a building, (Fig. 1 - - HVAC system is operated to provide conditioned air of a bedroom, i.e. indoor environment of a building)

the controller comprising: a memory configured to store instructions; and a processor configured to access the memory and execute the instructions (Para. 86 - - controlling is performed using computer system, i.e. which has processor(s), configured to access memory storing instructions and to executing the instructions)

to cause the controller to at least: control the HVAC system to move the conditioned air to a setpoint temperature; (Fig. 1 - - HVAC is controlled by controller; Para. 61 - - HVAC is controlled to adjust ambient temperature, i.e. move conditioned air to a setpoint temperature)

detect a sleep onset event for an occupant of the building; (Para. 74 - - controller determines that the person is asleep, i.e. sleep onset event for an occupant is detected)

…the setpoint temperature in the sleep profile decreasing from a base setpoint temperature to a lower setpoint temperature that is sustained within the target sleep period, (Para. 61 - - HVAC is controlled to decrease ambient temperature from a base setpoint temperature, which causes a lower quality of sleep, to a lower setpoint temperature, using algorithms applied on collected data)

…and execute…according to which the setpoint temperature is adjusted over the time period. (Para. 61, 68 - - HVAC is adjusted, i.e. setpoint temperature is adjusted over the time period as occupant is sleeping)


But Oexman does not explicitly teach and in response to the sleep onset event, accessing a sleep profile of setpoint temperature as a function of time over a time period that includes a target sleep period, the setpoint temperature in the sleep profile decreasing
and increasing from the lower setpoint temperature back to the base setpoint temperature;
and executing the sleep profile

However, Scorcioni teaches and in response to the sleep onset event, accessing a sleep profile of setpoint temperature as a function of time over a time period that includes a target sleep period, the setpoint temperature in the sleep profile decreasing (Fig. 7 - - in response to determining user sleep state, system is operated in sleeping mode by accessing sleep profile as in Fig. 6A-6D; Fig. 6A-6D - - setpoint temperature, i.e. y-axis, is accessed as a function of time, i.e. x-axis, over a time period that includes a target sleep period, for example, sleep cycle 50)

and increasing from the lower setpoint temperature back to the base setpoint temperature; (Fig. 6A-6D - - setpoint temperature is increased back to the base setpoint temperature)

and executing the sleep profile (Para. 32 - - heating and cooling is performed following the thermal comfort profile of Fig. 6A-6D)

Oexman and Scorcioni are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of a sleep environment using automation.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Oexman, by incorporating the above limitation(s) as taught by Scorcioni.

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).



Regarding claim 37, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Oexman further teaches wherein the controller caused to detect the sleep onset event includes the controller caused to: receive one or more environmental conditions of the indoor environment from one or more sensors; (Para. 61 - - sensors are used to detect environmental conditions of the indoor environment)

and detect the sleep onset event from the one or more environmental conditions. (Para. 74 - - controller determines that the person is asleep, i.e. sleep onset event for an occupant is detected)



Regarding claim 38, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Scorcioni further teaches wherein the one or more environmental conditions include at least one of motion, occupancy or carbon dioxide level in the indoor environment. (Para. 94 - - sensors are used to detect user presence/occupancy and motion)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).



Regarding claim 39, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Scorcioni further teaches wherein the controller is caused to detect the sleep onset event from a predetermined sleep schedule. (Para. 103 - - sleep cycle is determined using user schedule)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).



Regarding claim 40, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Scorcioni further teaches wherein the controller caused to access the sleep profile includes the controller caused to access the sleep profile in which decrease of the setpoint temperature from the base setpoint temperature is initiated before the target sleep period, (Fig. 6C-6D - - decrease of setpoint temperature from base setpoint temperature in thermal-comfort profile is initiated before target sleep period 50)

and in which increase of the setpoint temperature from the lower setpoint temperature is initiated during the target sleep period. (Fig. 6C-6D - - increase of setpoint temperature from lower setpoint temperature in thermal-comfort profile is initiated during target sleep period 50)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).



Regarding claim 41, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Scorcioni further teaches wherein the decrease of the setpoint temperature accelerates from the first rate to the second rate before the target sleep period begins. (Fig. 6D - - decrease of setpoint temperature accelerates from first rate to second rate before target sleep period 50 in thermal-comfort profile 56)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).



Regarding claim 42, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Scorcioni further teaches wherein the controller caused to access the sleep profile includes the controller caused to access the sleep profile in which decrease of the setpoint temperature from the base setpoint temperature occurs at a first rate for a time, and then accelerates to a higher, second rate until the setpoint temperature reaches the lower setpoint temperature. (Fig. 6D - - decrease of setpoint temperature accelerates from first rate to second rate before target sleep period 50 in thermal-comfort profile 56)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).



Regarding claim 43, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Scorcioni further teaches wherein the controller caused to access the sleep profile includes the controller caused to access the sleep profile in which increase of the setpoint temperature from the lower setpoint temperature occurs at a first rate for a time, and then accelerates to a higher, second rate until the setpoint temperature is back to the base setpoint temperature. (Fig. 6B-6C - - increase of setpoint temperature accelerates from first rate to second rate until setpoint temperature is back to base setpoint temperature in thermal-comfort profiles 53 and 54)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).



Regarding claim 44, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Scorcioni further teaches wherein the increase of the setpoint temperature accelerates from the first rate to the second rate at an end of the target sleep period. (Fig. 6B-6C - - increase of setpoint temperature accelerates from first rate to second rate until setpoint temperature is back to base setpoint temperature at an end of target sleep period 50 in thermal-comfort profiles 53 and 54)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).


Claim(s) 35 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Oexman in view of Scorcioni and further in view of Hammer et al. (U.S. Pat. No. 4,341,345) (hereinafter “Hammer”).


Regarding claim 35, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Scorcioni further teaches wherein accessing the sleep profile includes accessing the sleep profile in which increase or decrease of the setpoint temperature occurs (Fig. 6A-6D - - setpoint temperature is lowered from a base setpoint temperature during the target sleep period, for example, sleep cycle 50, and setpoint temperature is increased back to the base setpoint temperature)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).


But the combination of Oexman and Scorcioni does not explicitly teach that increase or decrease of the setpoint temperature occurs at a rate of no more than 0.0250 Celsius per minute.

However, Hammer teaches that increase or decrease of the setpoint temperature occurs at a rate of no more than 0.0250 Celsius per minute. (Col. 13 Lines 57-63 - - setpoint temperature is decreased at 1.5 degrees Fahrenheit per hour, which is no more than 0.0250 Celsius per minute)

Oexman, Scorcioni and Hammer are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain controlling setpoint temperature to accommodate a user or occupant.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Oexman and Scorcioni, by incorporating the above limitation(s) as taught by Hammer.

One of ordinary skill in the art would have been motivated to do this modification in order to gradually change control setpoint such that temperature changes go relatively unnoticed by the customer, as suggested by Hammer (Col. 3 Lines 1-5).



Regarding claim 45, the combination of Oexman and Scorcioni teaches all the limitations of the base claim(s).
Scorcioni further teaches wherein the controller caused to access the sleep profile includes the controller caused to access the sleep profile in which increase or decrease of the setpoint temperature occurs (Fig. 6A-6D - - setpoint temperature is lowered from a base setpoint temperature during the target sleep period, for example, sleep cycle 50, and setpoint temperature is increased back to the base setpoint temperature)

One of ordinary skill in the art would have been motivated to do this modification in order to provide a thermal system that is adaptive to the user and maintain its effectiveness, as suggested by Scorcioni (Para. 193).


But the combination of Oexman and Scorcioni does not explicitly teach that increase or decrease of the setpoint temperature occurs at a rate of no more than 0.0250 Celsius per minute.

However, Hammer teaches that increase or decrease of the setpoint temperature occurs at a rate of no more than 0.0250 Celsius per minute. (Col. 13 Lines 57-63 - - setpoint temperature is decreased at 1.5 degrees Fahrenheit per hour, which is no more than 0.0250 Celsius per minute)

Oexman, Scorcioni and Hammer are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain controlling setpoint temperature to accommodate a user or occupant.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Oexman and Scorcioni, by incorporating the above limitation(s) as taught by Hammer.

One of ordinary skill in the art would have been motivated to do this modification in order to gradually change control setpoint such that temperature changes go relatively unnoticed by the customer, as suggested by Hammer (Col. 3 Lines 1-5).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. No. 6,536,675 by Pesko et al., which discloses temperature determination in a controlled space in accordance with occupancy (Title/Abstract).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119